Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are pending and are under consideration in the instant application.
In the interest of compact prosecution, Examiner contacted the applicants with a recommendation that they file a terminal disclaimer over the allowed parent patents to move this application forward. Please see the attached interview summary on 09/23/2021 with Brian Tamsut for details. Applicants agreed to file the terminal disclaimers. 

Terminal disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents US 10,729,705 and US 10,406,170 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

The information disclosure statement (IDS) dated  07/06/2020 (2)   complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a continuation of Application No. 16/565,242 entitled "Therapy and Prevention of Prion Protein Complex Infections in Non-Human Animals" which is a division of Application No. 16/151,193 entitled "Therapy and Prevention of Prion Protein Complex Infections in Non-Human Animals," now U.S. Patent No. 10,406,170 B1, which claims priority from the following provisional patent applications:  Application No. 62/690,736 filed 06/27/2018,  Application No. 62/691,910 filed 06/29/2018 entitled  and Application No. 62/714,012 filed 08/02/2018.

REASONS FOR ALLOWANCE
In view of the applicants filing of the terminal disclaimers and the following examiners statement of reasons for allowance, claims 1-3 are found to be allowable. 
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method of reducing amyloid beta protein and PrPsc fusion protein complex in an animal in need thereof comprising administering to the animal an effective amount of an antibiotic, wherein the antibiotic comprises a tetracycline, wherein the antibiotic interrupts transcription of a gene for amyloid precursor protein and PrPsc fusion protein complex and the RNA transcript at the level of DNA transcription to RNA, RNA transport to the mitochondrion for protein synthesis and deposition in the cerebral cortex neurons; wherein the animal is a mammal and administered at least 1 tetracycline in a dosage of at least 1 mg, which 
Instant specification demonstrates the instantly claimed method and hence, the instantly claims are enabled and have sufficient written description in the Specification.  


Conclusion
Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629